John J. Lentz brought this action originally in the Franklin Common Pleas against Alta F. Lentz for divorce. In May 1921 the divorce was granted and an entry was approved and filed allowing to Alta Lentz certain alimony. On May 15, 1925, John Lentz filed a motion in the same case by which he sought a modification, of the decree for alimony. Notice of the hearing of such motion was given to Alta Lentz’ Attorney. An opinion was rendered by the Judge in which the motion was overruled. The same Judge shortly after approved an entry sustaining the motion and modifying the decree nunc pro tunc.
This decree was affirmed by the Appeals.
Alta Lentz in the Supreme Court contends:
1. That the court was without jurisdiction of her because of improper service and notice.
2. That the court had no authority to modify the decree by a nunc pro tunc order.
3. That the judgment having been fully paid he was deprived of property without due process of law.